                                    IN THE
                         UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION



 UNITED STATES OF AMERICA                  )
                                           )
                                           )
        V.                                 )      Case No.: 3:18-cr-25
                                           )
                                           )
 MICHAEL PAUL MISELIS,                     )
      Defendant                            )

     DEFENDANT MICHAEL MISELIS’S ADOPTION OF DEFENDANT BENJAMIN
                DALEY’S MOTION TO DISMISS INDICTMENT

        The defendant, Michael Paul Miselis, by counsel, joins in defendant Benjamin

 Daley’s Motion to Dismiss the Indictment filed herein on February 1, 2019 (Docket No.

 72), for the reasons stated therein and adopts the reasoning as set forth therein in its

 entirety.

        WHEREFORE the defendant, Michael Paul Miselis, respectfully moves this

 Honorable Court to grant the relief sought in defendant Benjamin Daley’s Motion to

 Dismiss the Indictment, and to grant him all other relief the Court deems proper and

 appropriate.

                                                  MICHAEL PAUL MISELIS

 Respectfully Submitted,



                                                 S/Warren (Gene) Cox
                                           By: _______________________
                                                 Of Counsel




Case 3:18-cr-00025-NKM-JCH Document 74 Filed 02/05/19 Page 1 of 2 Pageid#: 431
 Warren “Gene” Cox, VA Bar #33712
 genecox@coxfedlaw.com
 308 Spotswood Avenue
 Elkton, VA 22827
 (540) 742-5385 phone
 (540) 779-0609 fax



                                CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2019, I electronically filed the foregoing with
 the Clerk of Court using the CM/ECF system that will send notification of such filing to
 the following person as well as other counsel of record.



                              Mr. Christopher Kavanaugh, Esq.
                              Assistant United States Attorney
                                      Federal Building
                                      U.S. Courthouse
                                   255 West Main Street
                                  Charlottesville, VA 22901



                                                                  S/Warren (Gene) Cox

                                                                  __________________
                                                                  Warren “Gene” Cox,
                                                                  VA Bar #33712
                                                                  genecox@coxfedlaw.com
                                                                  308 Spotswood Avenue
                                                                  Elkton, VA 22827
                                                                  (540) 742-5385 phone
                                                                  (540) 779-0609 fax




Case 3:18-cr-00025-NKM-JCH Document 74 Filed 02/05/19 Page 2 of 2 Pageid#: 432
